DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.

Status of Claims
Applicant's amendments filed on 12 March 2021 have been entered.  Claims 1 and 15 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1, 3, and 5-16 are still pending in this application, with claim 1 being independent.

Response to Arguments
102/103 Rejections
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claim 1, that Springer does not teach the newly amended limitations. Examiner notes that the Marshall reference is cited as teaching these limitations. Thus, the argument is moot in light of the new grounds of rejection.
For the remaining claims, Applicant argues for their allowance for their dependence on claim 1, discussed above. It follows that the remaining claim rejections are maintained for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-16 rejected under 35 U.S.C. 103 as being unpatentable over Springer et al. (US Patent 9284045), hereinafter Springer, in view of Marshall (US Patent 10598932).
Regarding claim 1, Springer discloses a method for communicating avionic data to a non-avionic lightweight client device, the method comprising the steps of: receiving avionic data from a plurality of avionic systems of the aircraft (Abstract: Techniques are described to simplify operation and maintenance of an aircraft by configuring an avionics unit to wirelessly communicate and receive avionics related data in a seamless fashion; Column 1, lines 26-37: Techniques are described to simplify operation and maintenance of an aircraft by configuring an avionics unit, which may be part of an integrated avionics system, to wirelessly communicate and receive avionics related data in a seamless fashion. In embodiments, an aircraft is equipped with a regulatory-certified avionics device configured to be installed in the aircraft. The system includes a memory card reader and associated memory card. The memory card includes a wireless transceiver to facilitate communication between the avionics unit and a mobile device (e.g., a tablet computer or smart phone employing a suitable application, a portable avionic device, etc.); modifying the received avionic data, by inputting, in the lightweight client device, a flight parameter to be submitted to said plurality of avionic systems (Column 7, line 42-Column 8, line 15: the integrated avionics system may include one or more avionics units 102. In embodiments, the avionics unit 102 (e.g., a single integrated avionics unit (IAU) is illustrated) may aggregate the primary flight information from the AHRSs 306 and ADCs 308 and provide the information to the PFDs 302 via an avionics data bus 312. The avionics unit 102 may also function as a combined communications and navigation radio…first PFD 302(1), the second PFD 302(2), and/or the MFD 304 may receive additional data aggregated by one or more of the avionics units 102 from a one or more of a plurality of systems communicatively coupled with the avionics units 102. For example, the avionics unit 102 may be communicatively coupled with and may aggregate data received from one or more of: an Automatic Dependent Surveillance-Broadcast (ADS-B) system 314, Traffic Collision Avoidance System (TCAS) 316, and a Traffic Information Services-Broadcast (TIS-B) system; Column 8, lines 26-52: avionics unit 102 may be configured for aggregating data and/or operating in an operating mode selected from a plurality of user-selectable operating modes based upon inputs provided by the flight crew. In embodiments, the avionics units 102 may be positioned within the instrument panel so that they may be readily viewed and/or accessed by the pilot flying the aircraft. The avionics unit 102 furnishes a general purpose pilot interface to control the aircraft's avionics. For example, the avionics unit 102 allows the pilot to control various systems of the aircraft, such as the autopilot system, navigation systems, communication systems, engines, and so forth, via the avionics data bus 312. In implementations, the avionics unit 102 may also be used for control of the integrated avionics system 300 including operation of the PFD 302 and MFD 304. In implementations, as shown in FIG. 3A, the avionics unit 102 includes a display unit 206. The display unit 206 of the avionics unit 102 may be used for the display of information suitable for use by the pilot of the aircraft to control a variety of aircraft systems); displaying the modified data on the non-avionic lightweight client device (Fig. 1; Column 2, lines 36-54: techniques are described to simplify operation and maintenance of an aircraft and its avionics systems by configuring an avionics unit, which may be part of an integrated avionics system, to wirelessly communicate avionics related data in a seamless fashion with a mobile device (e.g., a tablet computer or smart phone employing a suitable application, a portable avionic device, a laptop computer, a watch, etc.). The mobile device may communicate with a remote database (e.g., web page) using conventional methods (e.g., cellular data connection to the Internet, etc.) to conveniently acquire data for provision to the avionics unit. The mobile device, when in wireless communication range with the avionics unit, communicates the data to the avionics unit. The avionics unit can also communicate data to the mobile device, which in turn can communicate data to a wireless network or remote server. In this manner, the avionics unit can synchronize with the database by way of a mobile device so that the avionics unit and database substantially mirror one another; Column 5, lines 20-38: the memory 204 may further be capable of storing other application modules that may or may not be avionics related. The avionics application 212, flight plan application 214, weather application 216, logbook application 218, or other applications are representative of one or more applications that allow the avionics unit 102 to process (e.g., display and or manipulate) avionics related data, weather-related data, flight plan-related data, logbook related data, or other data that pertain to the aircraft. This data may substantially mirror data stored on the mobile device 106. In this manner, a user such as a pilot, copilot, navigator, or the like can interact with the applications using the mobile device 106 or the avionics unit 102 and have a substantially equivalent user experience); and exclusively associating the plurality of avionic systems with the non-avionic lightweight client device (Fig. 4; Column 9, lines 11-34: the memory card 112 can include a memory 402, a firewall layer 404, and a radio frequency (RF) layer 406. The memory 402 is an example of tangible computer-readable media that provides storage functionality to store data and other information including data received via the RF layer (e.g., by transceiver 114) such as avionics data and the like. Although a single memory 402 is shown, a wide variety of types and combinations of memory may be employed. In embodiments, the memory 204 comprises flash memory. However, other types of memory are contemplated. The firewall layer 404 may implement a security system that controls incoming and outgoing network traffic by analyzing transmitted data packets and determining whether the data packets should be passed (e.g., to the avionics unit 102), based on a rule set. The RF layer 406 includes the transceiver and associated hardware and software to provide communication via the wireless aircraft network 108, via Bluetooth, Wi-Fi, IEEE 802.11, or other radio frequencies. In some configurations, the RF layer 406 is compatible with the Wireless LAN SD memory card standard and/or other methods of equipping memory cards with wireless functionality. In other configurations, RF layer 406 employs wireless functionality not subject to SD card standards), the data of the avionic systems being accessible to the non-avionic lightweight client device by way of a wireless access point associated with a secure gateway comprising routing, access right management and protocol layer functions (Fig. 4; Column 9, lines 11-67: the memory card 112 can include a memory 402, a firewall layer 404, and a radio frequency (RF) layer 406. The memory 402 is an example of tangible computer-readable media that provides storage functionality to store data and other information including data received via the RF layer (e.g., by transceiver 114) such as avionics data and the like. Although a single memory 402 is shown, a wide variety of types and combinations of memory may be employed. In embodiments, the memory 204 comprises flash memory. However, other types of memory are contemplated. The firewall layer 404 may implement a security system that controls incoming and outgoing network traffic by analyzing transmitted data packets and determining whether the data packets should be passed (e.g., to the avionics unit 102), based on a rule set. The RF layer 406 includes the transceiver and associated hardware and software to provide communication via the wireless aircraft network 108, via Bluetooth, Wi-Fi, IEEE 802.11, or other radio frequencies. In some configurations, the RF layer 406 is compatible with the Wireless LAN SD memory card standard and/or other methods of equipping memory cards with wireless functionality. In other configurations, RF layer 406 employs wireless functionality not subject to SD card standards; Column 14, lines 23-45: the mobile device 106 may include an application that automatically provides account information, keys/certificates, passwords or other authentication data when the mobile device 106 connects to the network 110 (e.g., the Internet, another network (e.g., a cellular communication network) and so on), allowing the mobile device to "log on" to the service. Thus, the mobile device 106 can access the flight planning service when the mobile device 106 is logged onto the server 120).
Springer does not explicitly disclose device worn, during the flight of an aircraft, by a member of a flight crew of the aircraft.
However, Marshall teaches display of avionic data (Fig. 7; Abstract; Column 6), further comprising a device worn, during the flight of an aircraft, by a member of a flight crew of the aircraft (Column 2, line 49-Column 3, line 15: the image on a combiner of a head up display (HUD) includes one or more transparent windows at one of more virtual locations associated with the actual location of the HDD, other display, gauge or sensor. In some embodiments, the transparent windows (e.g., regions free of overlays provided by the HUD) allow information on the HDDs, displays, gauges or sensor to be viewed without interference from the symbols or images displayed on the combiner. The display system allows sensed (from an enhanced vision system (EVS)) and generated (from a synthetic vision system (SVS)) real-world features and/or representative icons to be displayed to the flight crew in conjunction with HUD operations and yet does not interfere with views of the cockpit instrumentation and HDDs. Advantageously, the system and method of some embodiments allows information more easily viewed on the HDDs to be viewed without clutter from information provided on the combiner of the HUD, thereby providing an integrated user interface to unify the information presented on a HUD overlay and HDDs…the system and method utilizes a processor in communication with a worn display (e.g., a head mounted display (HMD)) and HDDs. Various information or symbols can be provided in the HUD image and moved to the HDD by using gestures or signals from user interfaces. For example, a grab and hold gesture can be used to move airspeed information, altitude tape information, an airspace boundary overlay, airport data, and/or communication data from the HUD view to a view on the HDD. Other gestures can be used to select information from menus or page through information screens on the HDD in some embodiments). Marshall teaches that this will allow for determining the user’s field of view and appropriately placing the displayed data (Column 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer with the features of a device worn, during the flight of an aircraft, by a member of a flight crew of the aircraft as taught by Marshall.
Regarding claim 6, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses furthermore comprising the step of distributing the display on one or more pre-existing screens, notably In-Flight-Entertainment screens, situated close to the non-avionic lightweight client device (Column 11, lines 30-46: mobile device 106 may include a user interface (e.g., a graphical user interface) 524, which may be stored in the memory 504 and executed by the processor 502. Other input devices can also be included or included in place of the touch screen. For example, a navigation button can be included to permit a user to navigate among data, ions and the like output via the display. In some embodiments, the mobile device 106, including the touch-screen, is configured to provide a virtual keyboard or like functionality to accept user input. Thus, a user can manually input avionics and other data to the mobile device 106. For example, a pilot may input a flight plan manually into the mobile device 106. The mobile device 106 can then upload the flight plan information to the server 120 and/or database 118 automatically, by manually initiating upload, and/or upon the occurrence of an event. In other embodiments, a physical keyboard or a keyboard-like device may be included for accepting user input; Column 12, lines 15-35: the mobile device 106 can employ other applications that may or may not be avionics related. For example, the memory 308 may store a text or email communication application that permits the sending/receiving of a text or email via a specialized communication system in-flight (e.g., via an Iridium communication network (Iridium Communications Inc., McLean, Va.)). In another embodiment, a weather application 516 is configured to show a weather map for a flight. Other example applications include a position velocity and attitude application, a logbook application 518 and so on. In some embodiments, the applications are proprietary applications (e.g., Garmin Pilot (Garmin International., Olathe Kans.) or WingX (Hilton Software LLC, Parkland, Fla.)), although non-proprietary applications can be used as well. Even though some applications are proprietary, they may still be serviced by the secure API 510 if the application is from a trusted source, complies with a particular data or communication standard, or the like. Although one secure API and one open API are discussed, it will be appreciated that these can be representative of multiple APIs).
Regarding claim 7, Springer, in view of Marshall teaches the method according to claim 1, Marshall discloses furthermore comprising the step of projecting, close to a wearer of a non-avionic lightweight client device, an image showing the modified avionic data on one or more supports that do not constitute a priori of display screens by deforming the projected image so as to conform to the roughnesses and/or discontinuities of the surfaces onto which the image is projected (Fig. 4-7; Column 1, lines 44-62: apparatus includes a processor, a projector, and a combiner configured to provide an image from the projector. The processor is configured to cause the projector to provide the image having a window conformally mapped to the image source position…the inventive concepts disclosed herein are directed to a head up display for integrating views of conformally mapped symbols and a first image on at least one image source in an environment. The head up display includes a computer and a combiner configured to provide a second image in response to the computer. The second image includes the conformally mapped symbols and a window for viewing the first image on the image source; Column 6, lines 31-59: computer 56 includes a processor 425, an HDD frame module 426, an image renderer 428, a HUD frame module 436, and an image renderer 438 in some embodiments. The processor 125 is coupled to the projector 34 and is coupled to the HDDs 28 and 30 in some embodiments. In some embodiments, the display system 10 receives a synthetic vision frame from a synthetic vision system (SVS) and/or a vision frame from a vision system (VS). The processor 425 serves to provide a conformal image on the combiner 32 and select the information to be on display on the HDDs 28 and 30 in some embodiments). 
Regarding claim 8, Springer, in view of Marshall teaches the method according to claim 1, Marshall discloses further comprising a step of determining a subjective view of a wearer of the non-avionic device using a camera worn by said wearer (Column 4, lines 22-48: tracker 36 is a head or eye tracker. In some embodiments, the tracker 36 provides gaze information associated with the user (e.g., pilot) to the computer 56 in one embodiment. The tracker 36 can be any type of sensor or set of sensors for determining head positon and/or eye positon including but not limited to camera based sensors, magnetic sensors, mechanical sensors, infrared sensors, etc. In some embodiments, the tracker 36 can be or include one or more cameras or sensors to provide gaze information. The cameras can be fixed with in the aircraft control center 12 (FIG. 1) or worn by the user for determining the content of the user's visual field (e.g., gaze information). In some embodiments, the camera associated with the tracker 36 can utilize marks within the aircraft control center 12 to determine where the user is looking. Spatial registry software can be utilized with data from the camera to locate the view of a user in some embodiments; Column 4, lines 60-67: computer 56 can use gaze information, eye position and/or head position from the tracker 36 to determine the user's field of view and appropriately place the windows 40 and 41 as well as conformal symbols in some embodiments. In some embodiments, the user can select information on the image provided on the combiner 32 to be viewed on the HDDs 28 and 30 through windows
Regarding claim 9, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein a plurality of non-avionic lightweight client device communicate with one another via the secure gateway (Column 12, lines 15-35: the mobile device 106 can employ other applications that may or may not be avionics related. For example, the memory 308 may store a text or email communication application that permits the sending/receiving of a text or email via a specialized communication system in-flight (e.g., via an Iridium communication network (Iridium Communications Inc., McLean, Va.)). In another embodiment, a weather application 516 is configured to show a weather map for a flight. Other example applications include a position velocity and attitude application, a logbook application 518 and so on. In some embodiments, the applications are proprietary applications (e.g., Garmin Pilot (Garmin International., Olathe Kans.) or WingX (Hilton Software LLC, Parkland, Fla.)), although non-proprietary applications can be used as well. Even though some applications are proprietary, they may still be serviced by the secure API 510 if the application is from a trusted source, complies with a particular data or communication standard, or the like. Although one secure API and one open API are discussed, it will be appreciated that these can be representative of multiple APIs; Column 14. Lines 4-42: data from the avionics unit 102 and/or the mobile device 106 can be seamlessly communicated in a convenient manner. Examples of other data include pilot information such as certifications, registrations, health records (e.g., pilot physical records), incident reports, contact information, and so forth. The subscription service, in embodiments, supports an application that is included on the mobile device 106 and/or an avionics unit 102 (e.g., the avionics application 512, flight plan application 514, weather application 516, logbook application 518, etc. of the mobile device 106 and/or the avionics application 212, flight plan application 214, weather application 216, logbook application 218, etc. of the avionics unit 102). In this way, a user (e.g., a pilot) can use the mobile device 106 to interact with data, either locally on the device; on an avionics unit 102 included onboard an aircraft, or remotely on the subscription service/database 118. It is to be appreciated that the mobile device 106 and/or subscription service/database 118 can be configured to differentiate between data associated with different avionics units 102, mobile devices 106, and so forth. In further implementations, other devices can be used to interact with the data on the database).
Regarding claim 10, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein the non-avionic lightweight client device is a connected earpiece (Column 11, lines 58-67: mobile device 106 can include additional components and functionality. Examples include, but are not limited to, a camera, a voice communication system, text or email capabilities, speakers, data connections, and so on. In some other embodiments, a mobile device 106 may also function as a secondary avionics device, a heads-up display (HUD), and/or a cockpit camera. For instance, a mobile device 106 may include position-determining functionality, such as a GPS unit, e.g., a GPS transceiver for providing location information).
Regarding claim 11, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein the non-avionic lightweight client device is a connected watch (Column 2, lines 36-54: techniques are described to simplify operation and maintenance of an aircraft and its avionics systems by configuring an avionics unit, which may be part of an integrated avionics system, to wirelessly communicate avionics related data in a seamless fashion with a mobile device (e.g., a tablet computer or smart phone employing a suitable application, a portable avionic device, a laptop computer, a watch, etc.). The mobile device may communicate with a remote database (e.g., web page) using conventional methods (e.g., cellular data connection to the Internet, etc.) to conveniently acquire data for provision to the avionics unit. The mobile device, when in wireless communication range with the avionics unit, communicates the data to the avionics unit. The avionics unit can also communicate data to the mobile device, which in turn can communicate data to a wireless network or remote server. In this manner, the avionics unit can synchronize with the database by way of a mobile device so that the avionics unit and database substantially mirror one another
Regarding claim 12, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein the non-avionic lightweight client device is a pair of connected glasses (Column 11, lines 58-67: mobile device 106 can include additional components and functionality. Examples include, but are not limited to, a camera, a voice communication system, text or email capabilities, speakers, data connections, and so on. In some other embodiments, a mobile device 106 may also function as a secondary avionics device, a heads-up display (HUD), and/or a cockpit camera. For instance, a mobile device 106 may include position-determining functionality, such as a GPS unit, e.g., a GPS transceiver for providing location information).
Regarding claim 13, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein an avionic system is associated with a physical fault rate that is lower and a logic verification that is higher than that of a non-avionic system (Column 6, lines 57-67: the avionics unit 102 is a regulatory-certified avionics system subject to Federal Aviation Administration (FAA) regulatory oversight (and/or European Aviation Safety Agency (EASA) oversight) via a technical standard order (TSO) or other requirement, due to its inclusion in an aircraft subject to a type certificate (TC) or supplemental type certificate (STC). In configurations, the avionics unit 102 is installed in an aircraft pursuant to its certification. Therefore, in certain embodiments, the avionics unit 102 is not a commercial, uncertified, electronics device that is simply placed or mounted within an aircraft).
Regarding claim 14, Springer, in view of Marshall teaches the method according to claim 1, Springer discloses wherein an avionic system is associated with a test and/or verification exhaustiveness that is higher than that of a non-avionic system (Column 10, line 60-Column 11, line 5: mobile device 106 may also include an API (application program interface) 510, which may be open or secured. In one embodiment, API 510 can be a secure API that supports one or more applications included on the processor in a secure manner. In this embodiment, the secure API may support a suite of avionics related applications (e.g., avionics application 512, flight plan application 514, weather application 516, logbook application 518, etc.) that uses a common data or communication format. In this manner, the avionics data and avionics applications can be protected and the data can be associated with a trusted source. In some embodiments, a secure API is designed to work in conjunction with the server 120 and/or database 118; Column 12, lines 4-14: the flight plan application 514 is non-proprietary. As illustrated, the mobile device 106 can also include an open API 416 that supports the flight plan application 514. The open API 416 refers to an API that is open in that the API supports one or more applications that are not part of secure data/applications suite and may or may not be from a verifiable source (e.g., a non-trusted source)).
Regarding claim 15, Springer, in view of Marshall teaches a non-transitory computer program product, Springer discloses said computer program comprising code instructions for performing the steps of the method according to claim 1 when said program is executed on a computer (See claim 1; Abstract: system includes a memory card reader and associated memory card. The memory card includes a wireless transceiver to facilitate communication between the avionics unit and a mobile device (e.g., a tablet computer or smart phone employing a suitable application, a portable avionic device, etc.).
Regarding claim 16, Springer, in view of Marshall teaches a system for implementing the method according to claim 1, Springer discloses said system comprising at least one avionic system and at least one non-avionic system comprising an earpiece and/or a connected watch and/or a pair of connected glasses (See claim 1; Column 9, lines 35-67: the mobile device 106 may be a dedicated device, such as a mobile avionics device for use with an avionics unit 102 of the present disclosure. The mobile device 106 may thus comprise any of a variety of types of portable (e.g., handheld) electronic devices. For example, in various embodiments, the mobile device 106 may comprise a portable electronic device such as a tablet computer (e.g., iPad), a smart phone (e.g., iPhone, Android device), a portable navigation device, a laptop computer, a portable aviation device, a watch or wearable electronic device such as a smart watch or flight watch, combinations thereof, and the like. The mobile device 106 may employ one or more applications implementing the techniques of the present disclosure, a dedicated portable avionic device, a laptop computer that employs software implementing techniques of the present disclosure, and so forth. The mobile device 106 may communicate with a remote database (e.g., web page) 118 using conventional methods (e.g., wired connection to the Internet, wireless (e.g., Wi-Fi or cellular data) connection to the Internet, etc.) to acquire data for provision to the avionics unit).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Springer, in view of Marshall, in view of Lee et al. (US Pub. 2019/0037173), hereinafter Lee.
Regarding claim 3, Springer, in view of Marshall teaches the method according to claim 1, 	
Springer, in view of Marshall does not explicitly disclose the communications between the avionic systems and the non-avionic lightweight clients being multiplexed.
However, Lee teaches display of avionic data (Paragraph [0094]), further comprising the communications between the avionic systems and the non-avionic lightweight clients being multiplexed (Paragraph [0320]: the network process module 841 may multiplex and transmit/receive multiple data types through a single virtual communication channel. For example, when transmitting video data, audio data, and a control signal to the remote device (e.g., another electronic device), the network process module 481 may assign different port numbers according to the respective data types and may open ports of the local device (e.g., electronic device) and the remote device to establish each separate channel, thereby transmitting the video data, the audio data, and the control signal. According to various embodiments, the network process module 841 may perform multiplexing for network without establishing a channel for each data type and transmit the multiplexed data via one channel, and the remote device receiving the multiplexed data may identify and process the original pair of port numbers for each data type through demultiplexing). Lee teaches that this will allow for establishing a channel for each data type and transmit the multiplexed data via one channel (Paragraph [0094]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer, in view of Marshall with the features of the communications between the avionic systems and the non-avionic lightweight clients being multiplexed as taught by Lee.
Regarding claim 5, Springer, in view of Marshall teaches the method according to claim 1. 
Springer, in view of Marshall does not explicitly disclose the steps of determining the computational and/or display resources of the non-avionic lightweight client, called target resources; and adjusting the display of the modified data on said non-avionic lightweight client depending on said target resources. 
However, Lee teaches display of avionic data (Paragraph [0094]), further comprising the steps of determining the computational and/or display resources of the non-avionic lightweight client, called target resources (Paragraph [0474]: According to one embodiment, the controller 580 may determine whether the other electronic device which is currently in the voice call is a terminal subscribed to the video service capable of receiving a video, based on service subscription information. According to another embodiment, the controller 580 may identify capability related to the other electronic device which is currently in the voice call. The capability related to the other electronic device may include the type of the electronic device and device information related to at least one electronic device that is connected to (or that can be connected to) the other electronic device. In various embodiments, in order to increase the stability of a data communication connection, whether data communication with the other electronic device is possible may be determined based on at least a part of the service subscription information and the capability related to the electronic device before attempting an actual data communication connection; Paragraph [0542]: when it is determined that the data communication quality is poor, the controller 580 may transmit a parameter (e.g., image resolution, bit rate, frame rare, codec, communication bandwidth, or the like) of multimedia data that can be received through a control signal for the purpose of the data communication connection (e.g., service connection for video reception) to the counterpart electronic device); and adjusting the display of the modified data on said non-avionic lightweight client depending on said target resources (Paragraphs [0475]-[0477]: the service subscription information used for determining whether subscription to the video service is executed may be determined based on, for example, a contact database. According to various embodiments, the contact database may include a contact database stored in the electronic device 500 or a contact database stored in a server. According to various embodiments, when the service subscription information of the other electronic device is identified based on the contact database, the controller 580 may determine that the other electronic device is a device (e.g., a service connection enabled device) capable of performing data communication. According to various embodiments, when the service subscription information of the other electronic device is not identified based on the contact database, the controller 580 may determine that the other electronic device is a device (e.g., a service connection disabled device) incapable of performing data communication…the controller 580 may perform a user interface display function on the display 531 according to the determination for activation. According to various embodiments, when the user interface display function is executed, the controller 580 may also set whether various functions related to the video service are activated; Paragraph [0542]: when it is determined that the data communication quality is poor, the controller 580 may transmit a parameter (e.g., image resolution, bit rate, frame rare, codec, communication bandwidth, or the like) of multimedia data that can be received through a control signal for the purpose of the data communication connection (e.g., service connection for video reception) to the counterpart electronic device). Lee teaches that this will allow for transmission of data based on appropriate availability of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/            Primary Examiner, Art Unit 2613